Citation Nr: 0403060	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served with the Commonwealth Army of the 
Philippines from November 1941 to February 1946.  The veteran 
died in July 2001; the appellant in this case is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in July 2001; the immediate cause of 
death was a cerebrovascular accident.

2.  Service connection was in effect for ischemic heart 
disease, evaluated as 30 percent disabling effective June 16, 
1999.

3.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected injury or disorder.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §  1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran or appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
appellant in a VCAA letter dated in September 2001.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, an Affidavit for Philippine Army Personnel is 
on record, as is one service medical record.  No other 
service medical records are available, therefore, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The evidence of record also contains VA outpatient treatment 
records from Manila, the Republic of the Philippines, private 
treatment records from Veterans Memorial Medical Center, and 
correspondence from a private physician, Dr. Adora.

Under VCAA, the duty to assist also includes obtaining a VA 
medical examination or medical opinion when such is necessary 
to make a decision on the claim.  An opinion is necessary if 
the record:  (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 
38 C.F.R. § 3.159(c)(4) (2003).  The requirements set forth 
in paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical examination 
or opinion is not necessary.  As set out in more detail 
below, the record fails to establish that the veteran 
suffered "an event, injury or disease in service" as it 
relates to the cause of the veteran's death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of the 
disability in service.  Under these circumstances, any 
opinion on whether a disability is linked to service would 
obviously be speculative.  Moreover, the Board observes that 
the record currently contains absolutely no indication that 
the condition which caused or contributed to the veteran's 
death was related to his active service.  Based on the 
foregoing, the Board finds that a VA medical opinion is not 
necessary to make a decision on the appellant's claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

I.  Factual Background

The veteran reported in a January 1946 Affidavit for 
Philippine Army Personnel that he did not incur any wounds or 
illnesses during active duty service.  

In March 2000, service connection was granted for ischemic 
heart disease as a residual of beriberi, and assigned a 30 
percent disability evaluation.  The veteran filed claims of 
service connection for hypertension and malaria which were 
denied.  The veteran had no other service-connected 
disabilities.  

Treatment records dated in October 1999 from the VA Medical 
Center in Manila, the Republic of the Philippines, reflect 
treatment for post-traumatic arthritis of the lumbosacral 
spine, arteriosclerotic cardiovascular disease, and cataracts 
in both eyes.

A statement dated in December 2001 from a private physician, 
Dr. Adora, provided that the veteran was admitted to the 
hospital from June 30 to July 6, 2001, for hypertension with 
a urinary tract infection.  For five days, the veteran was 
confined to the hospital for a urinary tract infection with 
anemia.  The veteran's certificate of death provided the 
immediate cause of death as a cerebro vascular accident.  

II.  Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

According to the official death certificate the veteran died 
from a cerebro vascular accident.  

The veteran attested by way of affidavit that he did not 
incur any wounds or illnesses during service, however, was 
service-connected for ischemic heart disease as a residual of 
beriberi.  His claims of service connection for hypertension 
and malaria were denied.

No further details have been provided regarding the veteran's 
cause of death; however, correspondence from the veteran's 
private physician noted that just prior to the veteran's 
death he was confined to the hospital for hypertension and 
anemia with a urinary tract infection.  

The evidence of record contains medical records which 
indicate treatment for his service-connected heart disorder; 
however, there is no medical evidence to support a finding 
that his death was due to his heart disorder.  The veteran's 
cause of death was reported as a cerebrovascular accident.

As the condition which caused or contributed to the veteran's 
death was not shown in service, and the records contain no 
indication of a possible link between his death and active 
military service, the Board finds that the preponderance of 
the evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



